 Case 2:19-cv-02380-AB-JPR Document 30 Filed 06/01/20 Page 1 of 2 Page ID #:202



1
                                                                              JS-6
2
3
4
5
6
7
8
9
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
14
                                             Case No. CV 19-02380-AB (JPRx)
15   DWAIN LAMMEY,
16
                     Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
17
     v.
18
     DUQUESNE PROPERTIES, LLC, a
19   California Limited Liability
     Company; EAST COAST FOODS,
20   INC., a California Corporation; and
     Does 1-10,
21
                     Defendants.
22
23
24         THE COURT having been advised by counsel that the above-entitled action has
25   been settled;
26         IT IS THEREFORE ORDERED that this action is hereby dismissed without
27   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
28   open the action if settlement is not consummated.
                                              1.
 Case 2:19-cv-02380-AB-JPR Document 30 Filed 06/01/20 Page 2 of 2 Page ID #:203



1           This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: June 1, 2020              _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
